Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Edward Chestnut appeals the district court’s text order denying his Motion Preserving Error Under Rule 51(b). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Chestnut, No. 4:05-cr-01044-RBH-1 (D.S.C. Apr. 9, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.